UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1934


DERRICK ALLEN,

                     Plaintiff - Appellant,

              v.

N. COFFEY, Police Officer,

                     Defendant - Appellee,

              and

CARY’S POLICE DEPARTMENT; TONI DEZOMITS, Police Chief,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:20-cv-00144-BO)


Submitted: December 13, 2021                                      Decided: January 4, 2022


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se. John Thomas Crook, BAILEY & DIXON,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Allen appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint, denying his motion to appoint counsel, and denying leave to amend his

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm substantially for the reasons stated by the district court. Allen v. Coffey, No. 5:20-

cv-00144-BO (E.D.N.C. Aug. 19, 2021).

       This appeal is the latest of nearly two dozen unsuccessful appeals that Allen has

filed in the last two years. Moreover, Allen has recently increased the frequency of his

filings, as there are over a dozen other appeals currently pending in this Court.

Accordingly, we order Allen to show cause why he should not be monetarily sanctioned

for his excessive filing and why he should not be enjoined from filing further appeals,

petitions, and motions relating to any civil matter in this court unless any sanctions are paid

and a district court judge certifies that the appeal Allen seeks to file is not frivolous.

       We direct Allen to file his response to this order to show cause no later than 21 days

after the date of this opinion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                   AFFIRMED




                                               2